UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
EL PASO DIVISION

ANTHONY CORDORA,
TDCJ No. 01823591,

Petitioner, EP-18-CV-00219-DCG

Vv.

LORIE DAVIS,

Director, Texas Department of
Criminal Justice, Correctional
Institutions Division,

OO) GD UG OO GOD 8D GOR UO UG WOR Gn OO UG

Respondent.
MEMORANDUM ORDER

Presently before the Court is Petitioner Anthony Cordora’s “Petition for a Writ of Habeas
Corpus by a Person in State Custody” (“Writ”) (ECF No. 3) filed on July 17, 2018. Therein,
Cordora argues that his plea was involuntary due to ineffective assistance of counsel because his
attorney failed to investigate DNA testing or inform him that he could be civilly committed as a
result of his plea. Writ 5. For the reasons that follow, the Court DENIES Cordora’s Writ.
Further, the Court DENIES Cordora a certificate of appealability.

I. APPLICABLE LAW
“[C]ollateral review is different from direct review,”! and the writ of habeas corpus is “an

extraordinary remedy”? reserved for those petitioners whom “society has grievously wronged.”

 

' Brecht v. Abrahamson, 507 U.S. 619, 633 (1993).
2 Id.

3 Id. at 634.
It “is designed to guard against extreme malfunctions in the state criminal justice system.”
Accordingly, the federal habeas courts’ role in reviewing state prisoner petitions is exceedingly
narrow. “Indeed, federal courts do not sit as courts of appeal and error for state court
convictions.” They must generally defer to state court decisions on the merits® and on
procedural grounds.’ They may not grant relief to correct errors of state constitutional, statutory,
or procedural law, unless a federal issue is also present.®

Furthermore, claims under § 2254 are generally subject to a one-year statute of
limitations.” The limitations period runs from the latest of four different events: (1) when “the
judgment became final,” (2) when “the impediment to filing an application created by the State
action in violation of the Constitution and laws of the United States is removed, if the applicant
was prevented from filing by such State action,” (3) when “the constitutional right asserted was
initially recognized by the Supreme Court . . . and made retroactively applicable to cases on
collateral review,” or (4) when “the factual predicate of the claim or claims presented could have

n10 ss

been discovered through the exercise of due diligence. [A]n application is ‘properly filed’

 

4 Jd. (citing Justice Stevens's concurrence in Jackson v. Virginia, 443 U.S. 307, 332 n.5 (1979)).
5 Dillard v. Blackburn, 780 F.2d 509, 513 (Sth Cir. 1986).
6 Moore v. Cockrell, 313 F.3d 880, 881 (Sth Cir. 2002).

7 Coleman v. Thompson, 501 U.S. 722, 729-30 (1991); Muniz v. Johnson, 132 F.3d 214, 220 (Sth
Cir. 1998).

8 Estelle v. McGuire, 502 U.S. 62, 67-68 (1991); West v. Johnson, 92 F.3d 1385, 1404 (Sth Cir.
1996).

9 See 28 U.S.C. § 2244(d)(1) (2006) ("A 1-year period of limitation shall apply to an application
for a writ of habeas corpus by a person in custody pursuant to the judgment of a State court.”).

10 Id. §§ 2244(d)(1)(A)-(D).
when its delivery and acceptance are in compliance with the applicable laws and rules governing
filings . . . [including] the time limits upon its delivery.”!!

"(Actual innocence, if proved, serves as a gateway through which a petitioner may pass

_. the... expiration of the statute of limitations.”'* However, “[a] petitioner does not meet the

threshold requirement unless he persuades the district court that, in light of the new evidence, no
juror, acting reasonably, would have voted to find him guilty beyond a reasonable doubt.”!?
Moreover, “in making an assessment ‘the timing of the [petition]’ is a factor bearing on the
‘reliability of th[e] evidence’ purporting to show actual innocence.”!*

Further, the limitations period is tolled by statute when “a properly filed application for
State post-conviction or other collateral review with respect to the pertinent judgment or claim is
pending.”'5 Additionally, the limitations period is not jurisdictional and is subject to equitable
tolling.'¢

Equitable tolling is not, however, available for “‘garden variety claims of excusable

neglect.’”!” It is justified only “‘in rare and exceptional circumstances.””"'® Such circumstances

 

" Artuz v. Bennett, 531 U.S. 4, 8 (2000) (emphasis in original).
2 McQuiggin v. Perkins, 569 U.S. 383, 386 (2013).

'3 Id, (quoting Schlup v. Delo, 513 U.S, 298, 329 (1995)); see also House v. Bell, 547 U.S. 518,
538 (2006) (emphasizing that the Sch/up standard is “demanding” and seldom met).

4 Id. (quoting Schlup, 513 U.S. at 332).
5 28 U.S.C. § 2244(d)(2).

'6 See Holland v. Florida, 560 U.S. 631, 645 (2010) (“{W]e hold that § 2244(d) is subject to
equitable tolling in appropriate cases.”).

? Lookingbill v. Cockrell, 293 F.3d 256, 264 (Sth Cir. 2002) (quoting Rashidi v. Am. President
Lines, 96 F.3d 124, 128 (5th Cir. 1996)).

18 Cousin v. Lensing, 310 F.3d 843, 848 (Sth Cir. 2002) (quoting Davis v. Johnson, 158 F.3d 806,
811 (5th Cir. 1998)).
include situations in which a petitioner is actively misled by the respondent “‘or is prevented in
some extraordinary way from asserting his rights.’” '9 Moreover, “‘[e]quity is not intended for
those who sleep on their rights.’’”° Rather, “[e]quitable tolling is appropriate where, despite all
due diligence, a plaintiff is unable to discover essential information bearing on the existence of
his claim.'"?! Furthermore, a petitioner has the burden of proving that he is entitled to equitable
tolling.2? In order to satisfy his burden, he must show “‘(1) that he has been pursuing his rights
diligently, and (2) that some extraordinary circumstance stood in his way’” of timely filing his
§ 2254 motion.’ Finally, “[t]he decision to invoke equitable tolling is left to the discretion of the
district court” and reviewed only for an abuse of discretion.** The limitation and the tolling
provisions of § 2244 “promote[] the exhaustion of state remedies while respecting the interest in
the finality of state court judgments.”

II. DISCUSSION

With these principles in mind, the Court turns to Cordora’s Writ. As an initial matter,

Cordora presents no new evidence which “persuades the district court that . . . no juror, acting

 

19 Id. (quoting Coleman v. Johnson, 184 F.3d 398, 402 (5th Cir. 1999)).

20 Fisher y. Johnson, 174 F.3d 710, 715 (Sth Cir. 1999) (quoting Covey v. Arkansas River Co.,
865 F.2d 660, 662 (5th Cir. 1989)).

2! Id. at 715 n.14 (quoting Pacheco v. Rice, 966 F.2d 904, 906-07 (5th Cir. 1992)).
22 Hardy v. Quarterman, 577 F.3d 596, 598 (5th Cir. 2009).

33 Lawrence v. Florida, 549 U.S. 327, 336 (2007) (quoting Pace v. DiGuglielmo, 544 U.S. 408,
418 (2005).

4 Cousin v. Lensing, 310 F.3d 843, 848 (Sth Cir. 2002).

5 Carey v. Saffold, 536 U.S. 214, 220 (2002) (quoting Duncan v. Walker, 533 U.S. 167,.178
(2001).
reasonably, would have voted to find him guilty beyond a reasonable doubt.”2° He also does not
indicate that any unconstitutional “State action” prevented him from filing for federal relief prior
to the end of the limitations period.?” Further, his claims do not concern a constitutional right
recognized by the Supreme Court and made retroactive to cases on collateral review.”®
Moreover, his claims were clearly discoverable, through the exercise of due diligence, when the
trial court assessed his punishment.?? Therefore, Cordora’s limitations period began to run when
his judgment of conviction became final.*°

A judgment becomes final when the applicable period for seeking direct review expires.>!
In this case, the trial court entered its judgment on November 2, 2012.32, Because Cordora did
not seek direct review, his conviction became final thirty days later, on December 2, 2012, when
the period to file a notice of appeal expired.*? Consequently, the last day for Cordora to file a

federal petition within the one-year limitations period was on December 2, 2013. Cordora

constructively filed his Writ on July 12, 2018, the day on which he mailed his Writ* Thus,

 

% McQuiggin v. Perkins, 569 U.S. 383, 386 (2013).
27 28 U.S.C. § 2244(d)(1)(B).

8 Id. § 2244(d)(1(C).

29 Id. § 2244(d)(1)(D).

30 Id. § 2244(d)(1)(A).

3! Clay v. United States, 537 U.S. 522, 525 (2003); United States v. Gamble, 208 F.3d 536,
536-37 (Sth Cir. 2000) (per curiam).

32 State Court Records 7 (Judgment of Conviction by Court-Waiver of Jury Trial, State v.
Cordora), ECF No, 14-2.

33 Tex. R. APP. PROC. 41(b)(1); TEX. R. APP. PROC. 26.2(a)(1); United States v. Vasquez, 298
F.3d 354, 359 (5th Cir. 2002) (explaining that under Texas law, a defendant must file a notice of appeal
within thirty days after the day sentence is imposed or suspended in open court).

34 Writ 9. A pro se prisoner's habeas corpus petition is constructively filed when the prisoner
signs and presumably delivers the papers to prison authorities for mailing to the district court. United

-5-
Cordora filed his Writ over four years beyond the deadline. It is therefore untimely and must be
denied, unless statutory or equitable tolling applies.

However, Cordora’s state application for habeas corpus, which he mailed on March 27,
2018, did not toll the limitation period because he filed it after the limitations period expired.?>
As aresult, Cordora is not entitled to statutory tolling and his Writ must be denied unless the
Court determines that it should equitably toll the limitations period.*®

“Equitable tolling applies principally where the plaintiff is actively misled by the
defendant about the cause of action or is prevented in some extraordinary way from asserting his
rights.">? Nothing in the record suggests the State misled Cordora. Moreover, neither Cordora’s
pro se status nor his unfamiliarity with the law suffices as a basis for equitable tolling.*®

Furthermore, after Cordora’s conviction became final on December 2, 2012, he waited over five

 

States v. Patterson, 211 F.3d 927, 930 (5th Cir. 2000) (citing Spotville v. Cain, 149 F.3d 374, 376 (Sth
Cir. 1998)). The Court is using the postmark date here because Cordora failed to date his Writ. See id. at
8, 9; Henderson v. Davis, No. 3:15-CV-2343-D (BH), 2017 WL 1476301, at *3 (N.D. Tex. Mar. 15,
2017) (“As noted, Petitioner did not state when she placed her § 2254 petition in the prison mail system
for purposes of the ‘mailbox rule’, so it is deemed filed on the postmark date.” (citing Sporville v. Cain,
149 F.3d 374, 376 (Sth Cir. 1998))).

35 State Court Records 43, 45, ECF No. 9-5. Cordora also failed to date his state application for
habeas corpus, so the Court is again using the postmark date. Henderson, supra, 2017 WL 1476301 at
*3. See also Scott v. Johnson, 227 F.3d 260, 263 (Sth Cir. 2000) (“[S]tate habeas application did not toll
the limitation period under § 2244(d)(2) because it was not filed until after the period of limitation had
expired.”).

36 28 U.S.C. § 2244(d)(2).

3? Grooms v. Johnson, 208 F.3d 488, 489-90 (5th Cir, 1999) (citing Coleman v. Johnson, 184
F.3d 398, 402 (Sth Cir. 1999).

38 See Felder v. Johnson, 204 F.3d 168, 171 (Sth Cir. 2000) (“{P]roceeding pro se is not a ‘rare
and exceptional’ circumstance because it is typical of those bringing a § 2254 claim.”); Turner v. Johnson,
177 F.3d 390, 391-92 (Sth Cir. 1999) (per curiam) (“[N]either a plaintiffs unfamiliarity with the legal
process nor his lack of representation during the applicable filing period merits equitable tolling. It is
irrelevant whether the unfamiliarity is due to illiteracy or any other reason.”).

-6-
years—until March 27, 2018—before he filed his state habeas application.*? Cordora clearly
failed to act with due diligence.*? Cordora’s case does not present the type of extraordinary
circumstances and due diligence required for equitable tolling.*! Accordingly, the Court finds
that Cordora cannot carry his burden of establishing that equitable tolling is warranted.‘

The Court concludes, therefore, that Cordora’s Writ is time-barred, that he is not entitled
to equitable tolling, and that it need not address the merits of his claims.

CERTIFICATE OF APPEALABILITY

A petitioner may not appeal a final order in a habeas corpus proceeding “unless a circuit
justice or judge issues a certificate of appealability."*? Further, appellate review of a habeas
petition is limited to the issues on which a certificate of appealability is granted.“ In other
words, a certificate of appealability is granted or denied on an issue-by-issue basis, thereby

limiting appellate review solely to those issues on which a certificate of appealability is

 

39 See State Court Records 45; Schmitt v. Zeller, 354 F. App’x 950, 952 (5th Cir. 2009)
(unpublished) (“Among the indicia of a lack of diligence was that the inmate had waited ten months after
his conviction before attempting to file his state habeas application.” (citing Howland, 507 F.3d at 846)).

4° See Phillips v. Donnelly, 216 F.3d 508, 511 (5th Cir. 2000) (explaining a habeas petitioner must
pursue the habeas “process with diligence and alacrity”).

4! Howland v. Quarterman, 507 F.3d 840, 845-46 (Sth Cir. 2007)

42 See Alexander v. Cockrell, 294 F.3d 626, 629 (5th Cir. 2002) (explaining the party seeking
equitable tolling has the burden of showing entitlement to such tolling).

4 28 U.S.C. § 2253(c)(1) (2006).

‘4 See Lackey v. Johnson, 116 F.3d 149, 151 (Sth Cir. 1997) (holding that, in regard to the denial
of relief in habeas corpus actions, the scope of appellate review is limited to the issues on which a
certificate of appealability is granted).
granted.*> Although Cordora has not yet filed a notice of appeal, this Court must nonetheless
address whether he is entitled to a certificate of appealability.*°

A certificate of appealability “may issue . . . only if the applicant has made a substantial
showing of the denial of a constitutional right.’*” In cases where a district court rejects a
petitioner's constitutional claims on the merits, “{t]he petitioner must demonstrate that reasonable
jurists would find the district court’s assessment of the constitutional claims debatable or
wrong.”*8 To warrant a grant of the certificate as to claims that the district court rejects solely on
procedural grounds, the petitioner must show both “that jurists of reason would find it debatable
whether the petition states a valid claim of the denial of a constitutional right and that jurists of
reason would find it debatable whether the district court was correct in its procedural ruling.”””
Here, Cordora is not entitled to a certificate of appealability because reasonable jurists would not

find debatable the Court's conclusions that Cordora’s Writ is time-barred and that he is not

entitled to equitable tolling.

 

45 See 28 U.S.C. § 2253(c)(3) (“The certificate of appealability .. . shall indicate which specific
issue or issues satisfy the showing required[.]”); see also United States v. Kimler, 150 F.3d 429, 431 & n.1
(5th Cir. 1998) (explaining it is well established that a circuit judge may address an issue not certified by
a district court if the petitioner makes (1) an explicit request, and (2) a substantial showing of the denial of

a constitutional right).

46 See 28 U.S.C. § 2254 Rule 11(a) (“The district court must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant.”).

47 28 U.S.C. § 2253(c)(2).
48 Slack v. McDaniel, 529 U.S. 473, 484 (2000).

“9 Id.
Ill. CONCLUSION
Accordingly, IT Is ORDERED that Petitioner Anthony Cordora’s “Petition for a Writ of
Habeas Corpus by a Person in State Custody” (ECF No. 3) is DENIED and DISMISSED
WITH PREJUDICE as untimely.
IT IS FURTHER ORDERED that Petitioner Anthony Cordora is DENIED a
CERTIFICATE OF APPEALABILITY.

So ORDERED and SIGNED this Z/ Ae of May 2019.

he (b—2~

DAYID C. GUADERRAMA
UNITED STATES DISTRICT JUDGE
